Citation Nr: 1038741	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for claimed scrotal 
sensitivity, residual to cyst removal surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO, inter alia, denied 
service connection for scrotal sensitivity, residual from cyst 
removal surgery.  In March 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
July 2008, and the next month, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals).

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, D.C.  A July 2010 letter 
informed him that his hearing was scheduled for September 2010.  
However, in correspondence received in September 2010, the 
Veteran cancelled his hearing request.  

In September 2010, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002) and 38 C.F.R. § 20.900(c) (2009).

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

At the outset, the Board notes that the Veteran's service 
treatment and personnel records are not available for review, and 
were likely destroyed in an accidental fire at the National 
Personnel Records Center in 1973.  The Board is aware that in 
such cases, VA has a heightened duty provide reasons and bases 
for its determinations, and to consider the benefit-of-the-doubt 
doctrine.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran alleges that he was diagnosed with several scrotal 
cysts during service, and at separation, he was encouraged to 
have them surgically removed at a VA Medical Center (VAMC).  
Surgical records from the VAMC in Roanoke reveal that the Veteran 
was admitted to the hospital in July 1950 with an infection of a 
sebaceous cyst of the scrotal skin.  The physician wrote that the 
Veteran "had known for some years that he had a number of cysts 
in the skin of the right side of the scrotum as well as elsewhere 
on his body."  The Veteran underwent minor surgery in September 
1950 to remove five cysts, and he was discharged the same day.  
The records indicate that the cysts were removed by elliptical or 
simple incisions.

The Veteran argues that his scrotum has been more sensitive since 
this time.  Recently, the Veteran's representative argued that 
the Veteran has a tender scar from the surgery.  The Veteran, 
however, has not been afforded a VA examination to determine 
whether he has any current disability underlying his complaints, 
and, if so, whether any such disability is medically related to 
in-service injury or disease.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.

Given the absence of the Veteran's service records, and the other 
circumstances of this case, noted above,  the Board finds that a 
medical examination and opinion-based on full consideration of 
the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
genitourinary examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent medical facility.

Prior to arranging for the Veteran to under examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
genitourinary examination, by an appropriate 
physician, at a VA  medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly indicate whether 
the Veteran has a current disability of 
scrotum, to include any surgical scar from 
the removal of sebaceous cysts.  If so, the 
physician should offer an opinion, consistent 
with sound medical judgment, as to whether it 
is as least as likely as not (i.e., there 
is a 50 percent or greater probability) that 
the disability is the result of injury or 
disease incurred or aggravated during the 
Veteran's active military service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for claimed scrotal sensitivity, residual to 
cyst removal surgery, in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



